 In the Matter of GENERAL CHEMICAL DIVISION, ALLIED CHEMICAL ANDDYE CORPORATION, EMPLOYERandUNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA, LEAD BURNERS, LOCAL 532,A. F. L., PETITIONERCase No.4-RC-28.Decided July 21, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition filed a hearing was held before a hearing officer ofthe National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question of representation exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'The hearing officer, in accord with our usual practice, prevented inquiry into the ques-tion of the Petitioner's compliance with Section 9 (f), (g). and (li) of the Actwe find nomerit in the Employer's contention that the petition should be dismissed because the recorddoes not affirmatively show the Petitioner's complianceMatter of Elgin-Sutler BrickCompany, 77 NL.R B. 435;Matter of Lion Oil Company,76 N. L R. B 656. Ourinvestigation shows that the Petitioneris incomplianceThe Employer also contends thatthe petition should be dismissed,alleging that the employees involved herein do not wishto be represented by the Petitioner.We find no merit in this contentionA prima facieshowing of representation has been madeby thePetitioneiSubsequent repudiation ofsuch authorization does not constitute grounds for dismissal , the desires of the employeesrespecting representation can best be resolved by an election b3 secret ballotMatter ofJefferson,IslandSalt Mining Company, 67 NL. R B 1282, 1284*Houston,Reynolds,and Gray.78 N. L. R. B., No. 59.484 ALLIED CHEMICAL AND DYE CORPORATION4854.The Petitioner seeks a single unit of all lead burners and appren-tice lead burners at the Employer's Delaware Works and Baker andAdamson Works, excluding helpers and supervisors.2 In the alterna-tive the Petitioner requests separate units of (1) lead burners andapprentice lead burners at the Delaware Works, excluding helpers andsupervisors; and (2) lead burners and apprentice lead burners at theBaker and Adamson Works, excluding helpers and supervisors.TheEmployer contends that because of the integrated operations and theclose community of interests among all employees, and in view of thepast history of collective bargaining, only a broad unit of all produc-tion and maintenance employees is appropriate. In the event theBoard establishes a less comprehensive unit in the nature of that soughtby the Petitioner, the Employer would set up two separate units, onefor lead burners at the Delaware Works, and one for lead burners atthe Baker and Adanison Works.The Board has previously found, in other cases similar to the instantproceeding, that lead burners constitute a true craft, and may comprisea separate bargaining unit .3The Employer and the Intervenor 4urge, however, that the bargaining history covering the Employer'semployees militates against the establishment of a separate unit orunits.On September 29, 1943, following a Board-conducted election,-' theIntervenor was certified as bargaining agent for production and main-tenance employees at the Delaware Works of the Employer. In Sep-tember 1944, the Employer and the Intervenor entered into the firstseries of bargaining contracts covering production and maintenanceemployees at the Delaware Works, including lead burners, and em-ployees at the Baker and Adamson Works.The last of these contractsexpired on January 6, 1948.On February 23, 1948, after the petitionin the instant case had been filed, the Employer and the Intervenor'We find no merit in the Employer's contentionthatthe petition should be dismissedbecause no decertification petition has been tiled under the provisions of Section 9 (c)(1) (A) (ii)of the ActThe Board is not precluded from finding that a craft unit isappropriate for collective bargaining because the Employei has previously gargained onthe basis of a larger unit including these craft employeesWhether or not employees in aproposed craft unit desue representation by the Petitioner is a question to be resolvedby an election among them3Matte of Hooker Electrochemical Company,74 N L R B 618;Matter of E. I. du Pontde Nernoni s&Co , Inc ,72 N L R. B.361 ;Matter of National Aniline Dtvtiston,AlliedChemical and Dye Corporation, 71 NL R. B 1217, and cases cited therein.'Local 12781, District 50, United Mine Workers of America, was permitted to intervenebecause of its contract interest5Matter of Gene) at ChemicalWorks,51 N L R B 1409.7 9 8 7 67-49-vol 78-32 -486DECISIONSOF NATIONALLABOR RELATIONS BOARDexecuted separate contracts for employees at the Delaware Works andfor employees at the Baker and Adamson Works,° respectively.The Delaware Works and the Baker and Adamson Works engagein making different chemical products, are geographically separatedand separately supervised, maintain separate seniority systems, time-clocks and pay rolls, personnel and accounting departments, and.medi-cal services.There is little or no interchange of employees, includinglead burners, between the two plants.Previous to the filing of theinstant petition, however, employees at the two plants have beencovered in one contract, negotiated by one bargaining committee.The current bargaining contracts, though separate, were negotiatedby a single committee representing both plants.Under all the circuln-stances, we are of the opinion that lead burners and apprentice lead-burners at the two plants may constitute a single bargaining unit asfollows :All lead burners and apprentice lead burners at the Employer'sDelaware Works and Baker and Adamson Works, excluding helpersand supervisors.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees as ex-pressed in the election hereinafter directed. If a majority of em-ployees in the voting group vote for the Petitioner, they will be taken.to have indicated their desire to constitute a separate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the,purposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than-30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the group described in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein--stated prior to the date of the election, and also excluding employees6Neither the Employer nor the Intervenor contends that these contracts are a bar tothe present proceedings. ALLIED CHEMICAL AND DYE CORPORATION487,on strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States and Can-ada, Lead Burners, Local 532, A. F. L.7I IThe Intervenor has not complied with Section 9 (f), (g), and(h) of the Act, asamended, nor does it desire to participate in the election,